Allowable Subject Matter
Claims 1-5, 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a method comprising: generating a radio frequency (RF) signal, wherein said generating the RF signal includes generating a sinusoidal signal to form an envelope having a first parameter level; pulsing the first parameter level of the RF signal to a second parameter level of the RF signal; pulsing the second parameter level of the RF signal to a third parameter level of the RF signal; and particularly including “   RF signal; pulsing the third parameter level to a fourth parameter level of the RF signal;  pulsing the fourth parameter level to a fifth parameter level: pulsing the fifth parameter level to the first parameter level; and pulsing a frequency of the RF signal between said pulsing the first parameter level to the second parameter level and said pulsing the fifth parameter level to the first parameter level  ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-5, 8-10, 24-25 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, controller comprising: a processor configured to control a radio frequency (RF) generator to generate an RF signal, wherein to generate the RF signal, the processor is configured to control the RF generator to output a sinusoidal signal that forms an envelope having a first parameter level; wherein the processor is configured to control the RF generator to transition the first parameter level of the RF signal to a second parameter level of the RF signal and particularly including “ wherein the processor is configured to control the RF generator to transition the fifth parameter level to the first parameter level, and wherein the processor is configured to control the RF generator to pulse a frequency of the RF signal between the transition from the first parameter level to the second parameter level and the transition from the fifth parameter level to the first parameter level; and a memory device coupled to the processor   ”, in combination with the remaining claimed limitations as recited in claim 11 (claims 12-20 are allowable since they are dependent on claim 11).
Prior art of record fails to disclose or fairly suggest, alone or in combination,  a plasma tool comprising: a radio frequency (RF) generator configured to generate an RF signal, wherein to generate the RF signal, the RF generator is configured to  and particularly including “control the RF generator to transition the fourth parameter level to a fifth parameter level: control the RF generator to transition the fifth parameter level to the first parameter level; and control the RF generator to pulse a frequency of the RF signal between the transition from the first parameter level to the second parameter level and the transition from the fifth parameter level to the first parameter level”, in combination with the remaining claimed limitations as recited in claim 21 (claims 22-23 are allowable since they are dependent on claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844